Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. (US 20170152943) in view of Muraji (EP 1329618).

1. Kume et al. teach:
An electric actuator 1, comprising: 
a motor part 3 comprising a motor shaft 22 extending in an axial direction (fig 1); 
a deceleration mechanism 50 connected to one axial side of the motor shaft (fig 1); 
an output part comprising an output shaft 101 to which rotation of the motor shaft is transmitted via the deceleration mechanism (fig 1); and 
a housing 10 accommodating the motor part, the deceleration mechanism, and the output part (fig 1), 

the deceleration mechanism comprises an output gear 62 to which rotation of the motor shaft is decelerated and transmitted (figs 1 & 3), 
the output part comprises a drive gear 81 which is fixed to the output shaft and meshes with the output gear (figs 1 & 3), 
the output gear comprises a first meshing part 64 which meshes with the drive gear (fig 3), 
the drive gear extends toward the output gear and comprises a second meshing part 85 which meshes with the first meshing part at a tip end (fig 3), 
the first meshing part and the second meshing part mesh with each other within a range from a first rotation angle to a second rotation angle (L1 + L2) of a rotation angle of the output shaft (fig 3); but does not teach that a ratio between a first distance from a meshing position where the first meshing part meshes with the second meshing part to a central axis of the motor shaft, and a second distance from the meshing position to a central axis of the output shaft, when viewed along the axial direction, changes in at least a portion of the range from the first rotation angle to the second rotation angle.

Muraji teaches that a ratio between a first distance (annotated fig 1 below) from a meshing position (annotated fig 1 below) where the first meshing part (annotated fig 1 below) meshes with the second meshing part (annotated fig 1 below) to a central axis of the motor shaft O2, and a second distance (annotated fig 1 below) from the meshing position to a central axis of the output shaft O1, when viewed along the axial direction, 

    PNG
    media_image1.png
    852
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    911
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that a ratio between a first distance from a meshing position where the first meshing part meshes with the second meshing part to a central axis of the motor shaft, and a second distance from the meshing position to a central axis of the output shaft, when viewed along the axial direction, changes in at least a portion of the range from the first 

2. Kume et al. has been discussed above, re claim 1; but does not teach that the ratio between the first distance and the second distance continuously changes from the first rotation angle toward the second rotation angle.

Muraji teaches that the ratio between the first distance and the second distance continuously changes from the first rotation angle toward the second rotation angle (due to both gears having an oval shaped profile, see figs above & below) to obtain unique torque characteristics while making the apparatus compact (excerpt below).

    PNG
    media_image1.png
    852
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    911
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the ratio between the first distance and the second distance continuously changes from the first rotation angle toward the second rotation angle, as taught by Muraji so as to obtain unique torque characteristics while making the motor compact.

3. Kume et al. has been discussed above, re claim 2; but does not teach that the ratio of the second distance to the first distance decreases from the first rotation angle toward the second rotation angle.

Muraji teaches that the ratio of the second distance to the first distance decreases from the first rotation angle toward the second rotation angle (due to both gears having an oval shaped profile, see figs above & below) to obtain unique torque characteristics while making the apparatus compact (excerpt below).

    PNG
    media_image1.png
    852
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    911
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the ratio of the second distance to the first distance decreases from the first rotation angle toward the second rotation angle, as taught by Muraji so as to obtain unique torque characteristics while making the motor compact.

4. Kume et al. has been discussed above, re claim 1; but does not teach that the first meshing part has a shape along a portion of an ellipse centered on the central axis of the motor shaft, and the second meshing part has a shape along a portion of an ellipse centered on the central axis of the output shaft.

Muraji teaches that the first meshing part has a shape along a portion of an ellipse centered on the central axis of the motor shaft, and the second meshing part has a shape along a portion of an ellipse centered on the central axis of the output shaft (due to both gears having an oval shaped profile, see figs above & below) to obtain unique torque characteristics while making the apparatus compact (excerpt below).

    PNG
    media_image1.png
    852
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    911
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the first meshing part has a shape along a portion of an ellipse centered on the central axis of the motor shaft, and the second meshing part has a shape along a 

5. Kume et al. has been discussed above, re claim 1; but does not teach that a portion of an outer edge of the drive gear, which sandwiches the central axis of the output shaft with the second meshing part, has an arc shape centered on the central axis of the output shaft.

Muraji teaches that a portion of an outer edge of the drive gear, which sandwiches the central axis of the output shaft with the second meshing part, has an arc shape centered on the central axis of the output shaft (due to both gears having an oval shaped profile, see figs above & below) to obtain unique torque characteristics while making the apparatus compact (excerpt below).

    PNG
    media_image1.png
    852
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    911
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that a portion of an outer edge of the drive gear, which sandwiches the central axis of the output shaft with the second meshing part, has an arc shape centered on the central axis of the output shaft, as taught by Muraji so as to obtain unique torque characteristics while making the motor compact.

6. Kume et al. teach:
The electric actuator according to claim 1, wherein the housing comprises: a first wall (annotated fig below) located on one side of the drive gear in a circumferential direction centered on the central axis of the output shaft; and a second wall (annotated fig below) located on the other side of the drive gear in the circumferential direction centered on the central axis of the output shaft.

    PNG
    media_image3.png
    705
    778
    media_image3.png
    Greyscale

7. Kume et al. teach:
The electric actuator according to claim 6, wherein an angle defined by the first wall and the second wall when viewed along the axial direction is 90ᵒ or less.

8. Kume et al. teach:
The electric actuator according to claim 1, wherein the motor shaft comprises an eccentric shaft 23 centered on an eccentric axis (para 0038 4th sentence) that is eccentric with respect to the central axis Ax1, and the deceleration mechanism comprises: an external gear 51 connected to the eccentric shaft via a bearing 19 and arranged to overlap the output gear when viewed along the axial direction (fig 1); an internal gear 52 fixed to surround a radial outer side of the external gear and meshing with the external gear (fig1); and a plurality of protrusions 54 protruding in the axial direction from one of the output gear and the external gear toward the other of the output gear and the external gear (fig 3), and arranged along the circumferential direction (fig 3), wherein the other of the output gear and the external gear comprises a plurality of holes 63 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832